DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: there is insufficient antecedent basis for the recitation “the stationary pellet” in line 6 of the claim; and there is insufficient antecedent basis for the recitation “the pellet” in lines 8-10. It is not clear if “the stationary pellet” and “the pellet” is referencing the cylindrical precision pellet or an additional pellet. Moreover, the recitation “quickly” in line 8 is indefinite as it is not clear how quick the pellet needs to be pushed in order to add enough heat to the pellet to meet the claim. 
Regarding claim 2: there is insufficient antecedent basis for the recitation “the stationary pellet” in line 8 of the claim; and there is insufficient antecedent basis for the recitation “the pellet” in line 10 and 12-14. It is not clear if “the stationary pellet” and “the pellet” is referencing the cylindrical precision pellet or an additional pellet. There is also insufficient antecedent basis for the recitation “the time period t” in line 12. Moreover, the recitation “quickly” in line 11 is indefinite as it is not clear how quick the pellet needs to be pushed in order to add enough heat to the pellet to meet the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over LEOPOLD et al. (US 2002/0020943) in view of WILSON (US 6,558,605).
As to claim 1: LEOPOLD discloses the claimed plastic moulding process (claim 13) comprising the sequential steps of: placing said cylindrical precision pellet into a stationary nozzle having a cylindrical injection path and having a diameter D ([0039]; [0040]; [0045]; FIG. 1); conductively heat the stationary pellet in the stationary nozzle for a fixed period of time T ([0036]); pushing the pellet through an orifice with a diameter smaller than D, quickly for time t shorter than T, thereby adding heat to said pellet ([0039], [0040], [0045], FIG. 7); injecting said pellet into a mould cavity having a volume V ([0039], [0045], [0046]).
LEOPOLD discloses a supply of plastic or resin pellets residing in the hopper for molding microparts ([0036], FIG. 1); though, LEOPOLD fails to explicitly disclose the claimed step of forming a cylindrical precision pellet of volume V and having a diameter of D. 
However, WILSON teaches a method of molding parts from reinforced plastic material (title). WILSON further teaches the pellets used in the method of molding parts being cut from an extruded rod of material (i.e., forming a cylindrical precision pellet of volume V and having a diameter D) (column 4, lines 26-27). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine step of forming pellets by cutting an extruded rod of material into pellets taught by WILSON with the method of LEOPOLD. Doing so is combining prior art elements according to known methods for the predictable result of forming the necessary pellets to be used in a given molding machine for the purpose of forming a molded part. 
As to claim 2: LEOPOLD and WILSON remain as applied above and therefore read on the claimed plastic moulding process comprising the sequential steps of: cutting a round rod of plastic material to form a cylindrical precision pellet of volume V and having a diameter of D; placing said cylindrical precision pellet into a stationary nozzle having a cylindrical injection path and having a diameter D; said cylindrical injection path defined by the motion of a reciprocating injection pin located in said stationary nozzle; conductively heat the stationary pellet in the stationary nozzle for a fixed period of time T; pushing the pellet with said reciprocating injection pin, through an orifice with a diameter smaller than D, quickly for time t that is shorter than T, thereby adding heat to said pellet proportional to the time period t; injecting said pellet into a mould cavity with a volume V, through a mould opening defining said orifice, thereby displacing the entire pellet volume into said mould cavity (see the rejection of claim 1 above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743